       Case 2:20-cr-00008-TLN Document 27 Filed 09/21/20 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00008-TLN
11                                                )
                    Plaintiff,                    )
12                                                )
            vs.                                   ) SEALING ORDER
13                                                )
     ROLAND HEATHINGTON,                          )
14                                                )
                    Defendant.                    )
15                                                )
                                                  )
16
17
            GOOD CAUSE APPEARING, upon application of Defendant Roland Heathington, the
18
     Court hereby ORDERS that Exhibit A to Defendant’s Motion to Compel Medical Treatment
19
     shall be filed under seal. The aforementioned document shall be made available to Assistant
20
     United States Attorney Ross Pearson and Assistant Federal Defender Christina Sinha.
21
            This document shall remain under seal until further order of the Court.
22
     IT IS SO ORDERED.
23
     DATED: September 21, 2020
24
25                                                          Troy L. Nunley
26                                                          United States District Judge

27
28
                                                    1
